In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-05-00052-CR
______________________________


JAMES ROLAND NORRIS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 124th Judicial District Court
Gregg County, Texas
Trial Court No. 30,813-B


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss


MEMORANDUM OPINION

          James Roland Norris has filed a motion asking this Court to dismiss his appeal.  Norris has
personally signed the motion.  Pursuant to Tex. R. App. P. 42.2(a), we grant the motion.
            We dismiss the appeal.            
 
                                                                                    Josh R. Morriss, III
                                                                                    Chief Justice 

Date Submitted:          March 28, 2005
Date Decided:             March 29, 2005

Do Not Publish